Citation Nr: 1420451	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for a mental disability and if so whether the reopened claim should be granted.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from March 1979 to June 1979 and on active duty from March 1980 to July 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

The issue of entitlement to service connection for a mental disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for a mental disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a mental disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.       § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied entitlement to service connection for a mental disability in a July 2002 rating decision, in part, because the evidence failed to show that he had been diagnosed with a mental disorder.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

No pertinent evidence was received within the appeal period following the July 2002 rating decision, but evidence received after the expiration of the appeal period includes private treatment records showing that the Veteran was diagnosed with various mental disorders, to include major depressive disorder and major affective disorder.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a mental disability is granted.


REMAND

The Veteran contends that service connection is warranted for a mental disability.

The Veteran alleged in his November 2010 Form 9 and again in the July 2012 hearing before the undersigned that he was discharged from service due to a mental condition.  However, his service personnel records documenting the conditions of his discharge are not of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  Therefore, the claim must be remanded in order to obtain such evidence.

Additionally, the Veteran claimed in his Form 9 that he was treated during service in Fort Knox, Kentucky.  His DD 214 reflects that his place of entry into active duty was Fort Knox.  In his hearing, however, he indicated that he was treated at Fort Campbell, not Fort Knox.  On remand, the RO or the Appeals Management Center (AMC) should request the Veteran to clarify whether he was treated at Fort Knox and, if so, should undertake the necessary development to obtain documentation of the Veteran's treatment there.

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should ask the Veteran to clarify if he was treated at Fort Knox, Kentucky during service.

2.  The RO or the AMC should undertake appropriate development to obtain the Veteran's service personnel records and treatment records from Fort Knox if the Veteran indicates he was treated there.  Efforts to obtain the service records should continue until the records are obtained or further efforts to obtain them would be futile.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim.

4.  The RO or the AMC also should undertake any other development it determines to be warranted, to include affording the Veteran a VA examination if warranted by the additional evidence received while the case is in remand status.

5.  Then, the RO or the AMC should adjudicate the reopened claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


